 1
 2                                                                JS-6
 3
 4                           UNITED STATES DISTRICT COURT
 5           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 6
 7 Cynergy Professional Systems LLC, a            Case No. 8:20-cv-01092-JVS-ADS
   California limited liability company,
 8                                                ORDER GRANTING ENTRY OF
                Plaintiff,                        STIPULATION OF DISMISSAL
 9                                                AND STIPULATION OF ENTRY
          v.                                      OF JUDGMENT IN THE EVENT
10                                                OF DEFENDANTS’ DEFAULT ON
   Jefferson W. Smith, an individual; and         THE SETTLEMENT AGREEMENT
11 Michele J. Muñoz, an individual,
                                                  The Hon. James V. Selna
12                   Defendants.                  Santa Ana, Courtroom 10C
13                                                Complaint filed: June 21, 2020
                                                  Trial Date: October 5, 2021
14
15
           The Court, having read and considered the parties’ Stipulation of Dismissal
16
     and Stipulation of Entry of Judgment in the Event of Defendants’ Default on the
17
     Settlement Agreement, is of the opinion that the stipulation should be entered.
18
           Based on the foregoing, the Court retains jurisdiction to enforce the Parties’
19
     settlement and otherwise dismisses this action in its entirety, subject to retention of
20
     jurisdiction.
21
22
     IT IS HEREBY ORDERED
23
24
25
     Dated: May 13, 2021
26                                    HONORABLE JAMES V. SELNA
                                      UNITED STATES DISTRICT COURT JUDGE
27
28

                                               -1-               Case No. 8:20-cv-01092-JVS-ADS
                                                       ORDER GRANTING ENTRY OF STIPULATION
